                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

KENNETH GAYNOR, et al.,                )
                                       )
            Plaintiffs,                )
                                       )
v.                                     )                     No. 3:15-CV-545-TAV-DCP
                                       )
DELOY MILLER, et al.,                  )
                                       )
            Defendants.                )
_______________________________________)                     Lead Case Consolidated with
_______________________________________)
MARCIA GOLDBERG, et al.,               )
                                       )
             Plaintiffs,               )
                                       )
v.                                     )                     No. 3:15-CV-546-TAV-DCP
                                       )                     as consolidated with
                                       )
DELOY MILLER, et al.,                  )                     No. 3:16-CV-232-TAV-DCP
                                       )
            Defendants.                )

                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion to Withdraw as Attorney of Record for Defendant Aegis

Capital Corporation [Doc. 176]. Specifically, the attorneys from Eversheds Sutherland (US) LLP

(“Eversheds Sutherland”) and Bass, Berry & Sims PLC (“Bass Berry”) request an order from the

Court permitting their withdrawal as counsel of record for Defendant Aegis Capital Corporation

(“Aegis”). For grounds, the Motion states that conflicts have arisen in the course of the attorney-

client relationship that preclude further representation in this matter and constitute extraordinary

circumstances under Local Rule 83.4(g). The Court observes that on February 1, 2019, Attorney



                                                 1
Wayne Ritchie, II, of the firm Ritchie, Dillard, Davies & Johnson, P.C., filed a Notice of

Appearance [Doc. 178] on behalf of Aegis.

       Because continuity of counsel is ensured, the Court finds the Motion to Withdraw as

Attorney of Record for Defendant Aegis Capital Corporation [Doc. 176] well taken, and it is

GRANTED. The attorneys with Eversheds Sutherland and Bass Berry are RELIEVED of their

duties as counsel for Aegis, and Attorney Wayne Ritchie with Ritchie, Dillard, Davies & Johnson,

P.C., is hereby SUBSTITUTED as counsel of record for Aegis

       IT IS SO ORDERED.

                                                   ENTER:

                                                   ________________________
                                                   Debra C. Poplin
                                                   United States Magistrate Judge




                                               2
